Pratt, J.:
This action was brought, to recover damages for personal injuries, resulting from a collision between a cab in which the plaintiff was riding and one of the defendant’s cable cars on the *37130th of April, 1895, at about eight o’clock p. m., at Ninety-seventh street and Third avenue, New York city.
The plaintiff was sixty-nine years of age. In the afternoon of that day she asked her son Patrick to get a team and cab and take her and her daughter-in-law to West Farms to visit a niece. Patrick owned a pair of horses and obtained a cab and took in his mother and sister-in-law, and his brother, Matthew Weldon, rode upon the seat with Patrick and they went to West Farms.
On returning in the evening Patrick drove down Third avenue in the rear of one of defendant’s cars with.a trailer attached.
How near he drove to the trailer car is one of the disputed questions of fact, but it is conceded that when he had driven down to Ninety-seventh street he turned out to the left and attempted to cross the up-town track, upon which a car was approaching. How near to Ninety-seventh street the car was at that time is another disputed question of fact; the plaintiff claims it was from 125 to 160 feet away from the cab, and defendant claims it was only from 8 to 30 feet away. When the cab had nearly cleared the up-town track the car struck the hind wheel and swung the cab around, breaking the windows and lanterns and otherwise injuring it, and throwing the plaintiff across the cab and bruising her severely, so that, as she claims, she became permanently injured.
The jury retured a verdict for the plaintiff of $3,500 and the defendant thereupon made a motion upon the judge’s minutes to set aside the verdict and for a new trial, upon various grounds, which was denied.
This motion, as well as the judgment, is brought up for review.
One of the main questions upon the trial was as to the relations of the plaintiff with Patrick Weldon, the driver. The defendant insisted that the judge should take this question from the jury and charge “ that the driver was the agent of the plaintiff, and was so shown to be by the testimony of the plaintiff herself,’’ and to “make her liable for his negligence.” This was refused.
The judge had already charged the jury as follows: “ The mother who brings this suit was in the carriage. She was not driving, so I am not able to say to you that the negligence of the driver would be her negligence. On the contrary, you may not attribute the negligence of the driver to her, unless she was associated with him *372or directed him in what he was doing. It is only her negligence that you may attribute to- her on the question of whether she was ■negligent.”
We think this charge was as favorable to the defendant as the facts warranted. The jury was told that if they found he was under her direction in what he was doing or she was associated with him, in that case his negligence might be imputed to her. But it appears that the sons or Patrick took entire control of the journey. He says, in his testimony: “We went to West Farms for the special purpose of getting the old lady’s picture taken; she is a little superstitious about it and we took, her off, to her unbeknowns, for that purpose,” which negatives the claim that she was giving directions at the time of the accident.
If the charge rendered it necessary for us to pass upon the question, we are of the opinion that the case falls under that line of cases where a person accepts a gratuitous ride and where the plaintiff had no control.of the vehicle or the driver and no authority tgive directions for their movements. (Hennessy v. Brooklyn City R. R. Co., 73 Hun, 569; affd., 147 N. Y. 721; Hoag v. N. Y. C. & H. R. R. R. Co., 111 id. 199 ; Brickell v. N. Y. C. & H. R. R. R. Co., 120 id. 290.)
The defendant asked the court to charge that “If the jury find as a fact that the defendant’s witnesses are entitled to be believed equally with the plaintiff’s, then the defendant is entitled to a verdict,” which was refused and excepted to. This ruling was correct. That is not the test to be applied to a case when the evidence is in. In that connection the court did charge “ that the jury are not bound to believe the testimony of the plaintiff even though it was not contradicted or impeached,” and also charged “ that if the weight of testimony was even to give the benefit to the defendant.” He further charged that the burden of proof was upon the plaintiff and the plaintiff must establish her case by a fair preponderance of evidence, and also that if the testimony on behalf of the plaintiff and on behalf of the defendant is equally balanced, then the plaintiff cannot recover; he also charged, “If either the conclusion of the defendant’s negligence or the absence of negligence on the part of the defendant may with equal fairness be drawn, then the defendant is entitled- to a verdict.” He also- charged, “ That the gripman *373of the car had a right to assume that the driver would use ordinary diligence, and that if in a place of safety he would not take chances in passing before an approaching car and encountering great risks.”
These instructions were as favorable to the defendant as the facts warranted.
Defendant also requested the court to charge that “If Weldon saw the approaching car, and attempted to cross the track in front of it, and erred in judgment as to the chances of doing so safely, then plaintiff cannot recover.” This ivas refused. This is consistent with the previous ruling, where the court refused to hold and to decide as a matter of fact that Weldon was the agent of the plaintiff and his negligence should be imputed' to her. If Weldon had been the plaintiff that charge would have been correct, but as to the plaintiff it was not true and the ruling was consistent with the judge’s previous ruling, and the same remark is applicable to the next' request, No. 12, of the defendant, and also the 15th, 16th and 11th.
The facts of this case were determined by the jury upon conflicting evidence. The issue, as to the negligence of the gripman, was clearly and fairly submitted to the jury. The claim of the plaintiff was that the gripman was not looking straight ahead, so as to observe the cab when it first turned to cross the up-town track, and while the gripman used his best endeavor to stop the car when he was apprised by the two Weldons of- the danger of a collision, yet the plaintiff claimed and the jury must have so found, that he was pot looking straight ahead and did not observe the cab as soon as he ought to have done, if he had been tending properly to his duties. This is the main charge of negligence against the gripman.
The defendant also excepted to the judge’s refusal to charge that “ If Weldon saw the approaching car, and attempted to cross the track in front of it, and erred in judgment as to the chances of doing so safely, then plaintiff cannot recover.” We have already answered this exception by saying" that that would have been the-law had Patrick Weldon been the plaintiff in the case, but the defendant urges that this was material and proper in another view, to wit: That this was an inevitable accident,, for which the gripman was not in fault; that it was purely a misadventure and, therefore, that the plaintiff cannot recover, on the ground that an error of judgment is not negligence. But the court was not asked to charge *374that in case the jury found that it was a pure accident the defendant cannot be held responsible; but as the case was presented to the jury upon the testimony as to the distance that the cab was from the car when it first attempted to cross the street, and the ■various other circumstances of the case authorized the jury to find that the gripman was negligent in observing the cab and in failing to stop the car.
We now come to the exception raised by the defendant for the reason that the court stopped the cross-examination of the witness John Conway. It has always been conceded that the court has the power to control all matters, in the exercise of sound discretion, in the trial of a ease. It may be observed, as to this exception, that it appears by no means certain that the defendant was injured by the court sending the witness from the stand. It appears, beyond all question in the case, by all the witnesses on both sides, that the cab turned to the left and went towards the east, across the up-town track of defendant’s road. The examination had been long and the defendant’s counsel says that the witness was confused. He made a mistake in the points of the compass, but it- was upon a point upon which there was really -no dispute in the case, and the cross-examination seemed calculated not to- elicit the truth, but to confuse the witness. Under these circumstances we think it was in the discretion of the court to send the witness from the stand.
It also appears that the defendant had the privilege of resuming and continuing the cross-examination at a later stage of the case. It, is to be observed that the witaess did not see the collision, and was not in a position to- see it. We think that the act of sending the witness from the stand was clearly in the discretion of the trial judge, and that that discretion was not abused. The whole jmrpose of examining witnesses is to elicit the truth, and wffien a judge sees that a witness is so confused, by a long or irrelevant cross-éxamination, that his memory-seems to have left him, it is a proper'exercise •of discretion to let the witness rest for a short time, in order to collect his thoughts and become composed, so as to continue his' examination. ,
We think the judgment should be affirmed, with costs. '•
All concurred.
Judgment and order affirmed, with costs.